Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2005/0232586) and in view of Nelson et al. (US 2021/0027576).
	Regarding claims 1 and 20, Tsuchiya teaches a terminal and a video processing method (Figs. 1-4 teaches a system and a corresponding method), comprising: 
at least one memory and at least one processor (Fig. 4, processor and memory); 
wherein the memory is used for storing program codes, and the processor is used for calling the program codes stored in the memory to execute a video processing method (paragraph 150 teaches software on the medium being used by the computer to implement the system above), comprising: 
turning on a first camera located at a first side of a terminal so as to obtain a first video stream through the first camera (Figs. 7A-7E teaches turning on a first camera 31);  
turning on a second camera located at a second side of the terminal so as to obtain a second video stream through the second camera (Figs. 7A-7E teaches turning on cameras 32, 33 and 34); 
receiving a switching command and performing a preset switching operation on the first video stream and the second video stream according to the switching command (Figs. 6 steps and Fig. 7C teaches a switching command to switch operation from a first video to a second video from the second camera);
recording receiving time of the switching command (Fig. 8-9 teaches metadata for the timing information of the switching to be recorded); and
generating timeline information according to the receiving time and the preset switching operation, the timeline information indicating a corresponding relationship between the receiving time and the preset switching operation (Figs. 9-10B, 12A-12B, 16 and 18 specifically teaches the timing information generated as a timeline).
While Tsuchiya teaches a system that allows a user to edit a sequence of video shot from a plurality of cameras and record the time of a switching command between a plurality of the video camera feeds, fails to explicitly teach the claimed, however, Nelson teaches the claimed:
simultaneously displaying the first video stream and the second video stream in a first area and a second area of a same display interface, respectively; and in response to the switching command, switching display areas by displaying the first video stream in the second area and displaying the second video stream in the first area (While Tsuchiya already teaches the switching command as discussed above during a display of a particular video stream, it isn’t explicit to it being input during a display of the first and second video stream simultaneously. Therefore, Nelson teaches in Fig. 6 and paragraph 33 wherein a first video stream is displayed in display are 638 and second video stream is displayed in video area 240 simultaneously. And furthermore, as a result of a toggle function 642, the video streams in the first and second areas are switched).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Nelson into the system of Tsuchiya such that the toggle function 642 can be utilized as an additional method of inputting the switching command of Tsuchiya, to facilitate the switching during simultaneous display of the video sources, because such an incorporation allows for the benefit of improving the user experience by allowing the user to increase involvement and excitement by displaying multiple video sources together at the same time (paragraphs 1-4).
Regarding claim 7, Tsuchiya teaches the claimed further comprising:
displaying the timeline information which includes time periods divided by time points, the time points including time points at which switching operations occur, and the time periods corresponding to switching information (Figs. 12A-12B, 14A-14D and 16 teaches displaying timeline information of the switching operations);
receiving an adjustment command, and determining a time period corresponding to the adjustment command (paragraphs 111-112 teaches editing mark in/out points); and
	adjusting switching information of the time period according to the adjustment command (editing mark information from the switching timing information in taught in paragraph 111-112, which results in the output video being updated as well).
Regarding claim 8, Tsuchiya teaches the claimed wherein receiving the adjustment command and determining the time period corresponding to the adjustment command comprises:
receiving a preset trigger operation and determining a trigger position corresponding to the preset trigger operation (paragraphs 111-112 teaches editing mark in/out points, which requires the user to input a command/trigger to edit the mark in/out points by designating a new mark in/out location. The action of editing the mark in/out position therefore requires input from the user (via input section 96 in paragraph 65) to control the input process); and
determining a time period corresponding to the trigger position on the timeline information based on a display position of the timeline information (editing mark information from the switching timing information in taught in paragraph 111-112, which results in the output video being updated as well). 
Regarding claim 9, Tsuchiya teaches the claimed wherein the timeline information is displayed in a manner of segments, and a time point of a displayed video is controlled by selecting a previous segment and a next segment of the timeline information through option buttons (Figs. 12A-12B, 15-16 and 18 shows the sequence of the video clips taken from the first camera and the second camera when the editing operation generates a timeline. Therefore, the playback of the videos within the timeline/sequence is therefore controlled by the sequence of video clips that are placed in a first segment, second segment, etc.).
Regarding claim 10, Tsuchiya teaches the claimed further comprising:
outputting the timeline information (Figs. 12A-12B, 15-16 and 18 shows the sequence of the video clips taken from the first camera and the second camera when the editing operation generates a timeline); and/or,
performing preset processing on the first video stream and the second video stream based on the timeline information (paragraphs 67-70, wherein processing in the form of exporting the video related to the timing information in the metadata to the VTR 156 is taught).
Regarding claim 11, Tsuchiya teaches the claimed wherein performing preset processing on the first video stream and the second video stream comprises: exporting the first video stream and/or the second video stream and the timeline information to obtain an exported video (paragraphs 67-70, wherein processing in the form of exporting the video related to the timing information in the metadata to the VTR 156 is taught).
Regarding claim 12, Tsuchiya teaches the claimed wherein the exported video comprises the first video stream and the second video stream as well as the timeline information, and another timeline information is generated in response to another switching command on the exported video (paragraphs 67-70, wherein processing in the form of exporting the video related to the timing information in the metadata to the VTR 156 is taught. The exporting of the video takes place on a live video recording so any future switches between cameras will be reflected in the metadata as discussed in paragraphs 5 and 46).
Regarding claim 13, Tsuchiya teaches the claimed wherein performing preset processing on the first video stream and the second video stream comprises: performing editing on the first video stream and the second video stream, and the editing comprises: resetting presentation modes of the first video stream and the second video stream; or adjusting the timeline information to obtain another timeline information (Figs. 10A-10C and 14A-14D teaches various editing of timelines, effects, etc.).
Regarding claim 14, Tsuchiya teaches the claimed wherein different time periods in the timeline information are represented by different visual elements, wherein different time periods correspond to different video streams or different display areas (Figs. 12A-12B, 14A-14D and 16 teaches displaying timeline information of the switching operations using visual elements, such as Mark t1/t2 or by showing the segments together in one timeline as in Fig. 14A and 18, or by showing them separate in Figs. 14B-14D and 16 by showing the sources in separate lines).
Regarding claim 15, Tsuchiya teaches the claimed wherein if output states or display areas of the first video stream and the second video stream are switched, the visual element changes accordingly (Figs. 12A-12B, 14A-14D and 16 teaches displaying timeline information of the switching operations using visual elements, such as Mark t1/t2 or by showing the segments together in one timeline as in Fig. 14A and 18, or by showing them separate in Figs. 14B-14D and 16 by showing the sources in separate lines).
Regarding claim 17, Tsuchiya teaches a video editing method, comprising: 
receiving a video to be edited (Figs. 1 and 5 teaches wherein video is received from a plurality of cameras to be edited by editing section 16/133), wherein the video to be edited comprises at least two video streams and timeline information (Figs. 1-4, multiple cameras outputting multiple video streams and metadata indicating timeline information for switching operations), and the timeline information indicates a corresponding relationship between receiving time of a switching operation on the at least two video streams and the switching operation (See metadata in Figs. 8-9 generated based on switching operations is used to generate a video file for playback in an editing process); and 
editing the video to be edited based on the timeline information and the at least two video streams (paragraph 65 and Fig. 4 teaches a display and a speaker used by the system to display the video and output the audio associated with the cameras. Fig. 5, editing process section 133 takes input of the switching times from the metadata and generates the sequence to be generated based on the metadata. The output video is thereafter recorded for future playback on VTR 156).
While Tsuchiya teaches a system that allows a user to edit a sequence of video shot from a plurality of cameras and record the time of a switching command between a plurality of the video camera feeds, fails to explicitly teach the claimed, however, Nelson teaches the claimed:
further comprises: simultaneously displaying the at least two video streams in different areas of a same display interface, and switching display areas of displaying the at least two video streams on the same display interface. (While Tsuchiya already teaches the switching command as discussed above during editing, it isn’t explicit to it being input during a display of the first and second video stream simultaneously. Therefore, Nelson teaches in Fig. 6 and paragraph 33 wherein a first video stream is displayed in display are 638 and second video stream is displayed in video area 240 simultaneously. And furthermore, as a result of a toggle function 642, the video streams in the first and second areas are switched).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Nelson into the system of Tsuchiya such that the toggle function 642 can be utilized as an additional method of inputting the switching command of Tsuchiya during the editing, to facilitate the switching during simultaneous display of the video sources, because such an incorporation allows for the benefit of improving the user experience by allowing the user to increase involvement and excitement by displaying multiple video sources together at the same time (paragraphs 1-4).
Regarding claim 18, Tsuchiya teaches the claimed wherein editing the video to be edited comprises: resetting presentation modes of the at least two video streams; or adjusting the timeline information to obtain another timeline information (Fig. 5, section 133 and paragraphs 68-70 takes the switching timing information stored in the metadata and allows the user to further make edits on the timeline information, meeting the claimed adjusting timeline).
Regarding claim 19, Tsuchiya teaches the claimed wherein the timeline information comprises time periods divided by time points, and the time points comprise receiving time of the switching operation (see timing information in Figs. 9 and 11); and editing the video to be edited comprises: modifying a playing effect identifier associated with the time period to obtain a video stream corresponding to a playing effect, or changing time points between the time periods to obtain another timeline (Figs. 10A-10C and 14A-14D teaches various editing of timelines, effects, etc.).


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2005/0232586) and further in view of Zhang (CN109151537A).
Regarding claim 2, Tsuchiya teaches the claimed further comprising:
and/or, the video processing method further comprising:
enabling one of the first camera and the second camera to be in an on state and the other one of the first camera and the second camera to be in an off state at the same moment (see Figs 7B-7E, wherein the second camera is off when first camera is on and vice versa when the second camera is on the first camera is off); and
performing the preset switching operation on the first video stream and the second video stream according to the switching command comprises:
turning off the one, which is in the on state, of the first camera and the second camera and turning on the other one, which is in the off state, of the first camera and the second camera (see Figs 7B-7E, wherein the second camera is off when first camera is on and vice versa when the second camera is on the first camera is off).
	However, Tsuchiya teaches that the video streams are received from the plurality of cameras and the video streams are selectable by the user for a switching operation, fails to teach in detail the following limitations of, however, in an analogous art, Zhang teaches:
displaying the first video stream and the second video stream simultaneously, and displaying the first video stream in a first area of a display interface and the second video stream in a second area of the display interface; and performing the preset switching operation on the first video stream and the second video stream according to the switching command comprises: exchanging a display area where the first video stream is located and a display area where the second video stream is located. (See Figs. 2-6 and paragraph 87, wherein video feed from the plurality of cameras are displayed in a tiled format in the bottom with a selected video feed being displayed on the top. A user can select one of the camera feeds resulting in the recording of a switching operation from a current camera to another camera. The data is also stored, like in Tsuchiya, for future use as illustrated in Fig. 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Zhang into the system of Tsuchiya because such an incorporation would allow for the benefit of improving the user friendliness of the system by allowing a user to view all video feeds at the same time and to make decision making easier for a specific camera selection.
	 Regarding claim 3, Zhang teaches the claimed further comprising:
turning on the first camera and the second camera simultaneously, wherein the first side and the second side are opposite (See Figs. 2-6) and/or, the video processing method further comprising: obtaining an audio stream, wherein the audio stream is used to be synthesized with the first video stream and/or the second video stream, so that an obtained video has corresponding audio (see audio stream in Figs. 7-8).
The prior motivation as discussed above is incorporated herein.
Regarding claim 4, Zhang teaches the claimed wherein a size of the first area is different from that of the second area; or first area is located in the second area; or the first area and the second area have no overlapping part (Figs. 2-6, first area can be the main display area and none of the display regions are overlapping). The prior motivation as discussed above is incorporated herein.
Regarding claim 5, Zhang teaches the claimed wherein when a video obtained by the method is watched, the video which has the first video stream and the second video stream and contains the timeline information is displayed (Figs. 2-6 clearly allows a user to watch a video from either the first or second stream when a user selects a particular stream for playback. The timeline information is also recorded in Fig. 7). The prior motivation as discussed above is incorporated herein.
Regarding claim 6, Zhang teaches the claimed wherein during being watched, in response to a preset operation, causing display areas of the first video stream and the second video stream to be switched, and after the switching, updating is performed to obtain updated timeline information corresponding to the display of the first video stream and the second video stream (Figs. 2-6 wherein after a user selects a new video stream to be viewed, the main display area and the timing information is updated in accordance). The prior motivation as discussed above is incorporated herein.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2005/0232586) and in view of Han et al. (US 2017/0195615).
Regarding claim 16, Tsuchiya teaches a video playing method, comprising:
receiving a video to be played (Figs. 1-4 wherein video is received from a plurality of cameras), wherein the video to be played comprises a first video stream, a second video stream and timeline information, and the timeline information indicates a corresponding relationship between receiving time of a switching operation on the first video stream and the second video stream and the switching operation (See metadata in Figs. 8-9 generated based on switching operations is used to generate a video file for playback in an editing process); and
correspondingly displaying the first video stream and the second video stream according to the timeline information (paragraph 65 and Fig. 4 teaches a display and a speaker used by the system to display the video and output the audio associated with the cameras. Fig. 5, editing process section 133 takes input of the switching times from the metadata and generates the sequence to be generated based on the metadata. The output video is thereafter recorded for future playback on VTR 156).
While Tsuchiya teaches a system that allows a user to edit a sequence of video shot from a plurality of cameras and record the time of a switching command between a plurality of the video camera feeds and also teaches the ability to playback the edited video in light of the switching commands, fails to explicitly teach the claimed, however, Han teaches the claimed:
wherein the correspondingly displaying the first video stream and the second video stream according to the timeline information further comprises: simultaneously displaying the first video stream and the second video stream in a first area and a second area of a same display interface, respectively, and switching display areas by displaying the first video stream in the second area and displaying the second video stream in the first area based on the timeline information. (While Tsuchiya already teaches the switching command as discussed above during a display of a particular video stream, it isn’t explicit to the videos appearing in the first area and the second area during reproduction. Han teaches in Figs. 22-23 and paragraphs 397-402 wherein during playback of a dual video capture, a picture in picture style user interface displays a first video in the main screen 2310 which is automatically switched with the video appearing in the secondary PIP area 2320 resulting in the original video switching display locations based on prestored data used for reproduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Han into the system of Tsuchiya such that the video switching abilities based on prestored data of Han is utilized to reach a graphically video switching means in Tsuchiya, because such an incorporation allows for the benefit of improving the user experience by giving the user multiple views of what was recorded (paragraphs 7-11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481